Title: To George Washington from William Lord Stirling Alexander, 12 October 1782
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Dear Sir
                     Albany October 12th 1782
                  
                  I am honor’d with your Excellencys letter of the 9th Instant.  Since mine to your Excy of the 6th I have had abundance of examinations & information’s sent to me from different quarters, all amounting in Substance to, and originating from the same Scources, that General Sulivan’s letter is founded on; except in one Instance, and that is that one Dock Steder left Montreal on this parole on the 15th Ulto Came by the Isle de Noise the 17th was some hours on Shore, saw General Riddesel and a Considerable Number of Troops at Work fortifying the Island which Commands a Narrow Pass to St Johns &c.  that by the appearance of the works they must have been some Considerable time employed on them.  this I believe may unravel the Mystery in the other accounts; What Can be their Object at this Season!  however I shall follow that good old Rule never to despise any intelligence & I have taken such Measures as effectually to be informed of their Motions, and to get into the Secret of the Vermonter’s.  We have nothing from the Westward but peace and quietness, I have desired Colonel Willet to endeavour to get two or three of the Onieda Indians to go Oswego and know the language of Sir John Johnston to the Indians and the result of their meeting.  with much Affection Esteem & Regard I am your Excellency’s Most Humble Servt
                  
                     Stirling,
                  
               